              Case 2:20-cv-00052 Document 1 Filed 09/15/20 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                        DEL RIO DIVISION

DEL RIO AMIGOS, LLC                              §
     Plaintiff,                                  §
                                                 §
VS.                                              §
                                                 §                 NO. 2:20-cv-52
TEX-X., INC., JOSHUA JACOB,                      §
PARTNER ENGINEERING AND                          §
SCIENCE, INC., BUCAVI, LLC, AND,                 §
PARAMOUNT LODGING ADVISORS                       §
OF TEXAS, LLC,                                   §
     Defendants.                                 §

                   DEFENDANT BUCAVI, LLC’S NOTICE OF REMOVAL

        Defendant Bucavi, LLC files this notice of removal pursuant to 28 U.S.C. §§ 1332, 1441,

and 1446 and would respectfully show this Court as follows:

                                           Introduction

        1.      On September 11, 2020, Plaintiff Del Rio Amigos, LLC (“Plaintiff”) filed Cause

No. 2020-0161-CIV in the 83rd Judicial District Court of Val Verde County, Texas against

Defendants, asserting state law claims for common law fraud, statutory fraud, and conspiracy in

connection with a real estate transaction. Plaintiff’s Original Petition seeks monetary relief “in

excess of $200,000 and less than $1,000,000, and equitable relief.” Exhibit A, Plaintiff’s

Original Petition at p. 2, ¶ 8.

        2.      No Defendant has been served. This Notice of Removal is timely filed on behalf

of Bucavi, LLC. See 28 U.S.C. § 1446.
                Case 2:20-cv-00052 Document 1 Filed 09/15/20 Page 2 of 3



                                       Grounds/Basis for Removal

        3.       Removal is proper pursuant to 28 U.S.C. § 1332 and 1441 because of diversity

jurisdiction.

        4.       Plaintiff is a Texas Limited Liability Company. Plaintiff is wholly owned by

Frank Messina, a citizen of Georgia.

        5.       Defendant Bucavi, LLC is a Texas Limited Liability Company. Bucavi is wholly

owned by Corporativo Empresarial Bucavi, SA de C.V., a Mexican corporation with its principal

place of business in Mexico.

        6.       Defendant Ten-X, Inc. is a Delaware corporation with its principal place of

business in California.

        7.       Defendant Joshua Jacob is a citizen of California.

        8.       Defendant Partner Engineering and Science, Inc. is the fictitious name of Partner

Assessment Corporation, a California corporation, with its principal place of business in

California.

        9.       Defendant Paramount Lodging Advisors of Texas, LLC was a Texas Limited

Liability Corporation but was dissolved in 2015. Paramount Lodging Advisors of Texas, LLC

appears to have been wholly owned by a citizen of Florida.

        10.      The matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs.

                                          Attached items

        11.      Defendant has attached the petition provided to it by counsel for plaintiff. Ex. A.

Certified copies of the petition, civil cover sheet, and docket sheet will be provided when they

are made available by the District Clerk as required by 28 U.S.C. § 1446.


                                                  2
               Case 2:20-cv-00052 Document 1 Filed 09/15/20 Page 3 of 3



                                               Venue

         12.     Venue is proper in this district and division under 28 U.S.C. § 1441(a) because the

 state court where the action has been pending is located in this district and division. Defendant

 will promptly file a copy of this notice of removal with the Clerk of the state court where the action

 has been pending.

                                           Prayer for relief

         13.     Defendants respectfully request that the Court remove this action to this federal

 court and grant all other relief to which they are justly entitled.


                                             Respectfully submitted,


                                             By:      /s/ Geoffrey Berg
                                             Geoffrey Berg (gberg@bergplummer.com)
                                             Texas Bar No. 00793330
                                             BERG PLUMMER
                                             JOHNSON & RAVAL, LLP
                                             3700 Buffalo Speedway, Suite 1150
                                             Houston, Texas 77098
                                             713-526-0200 (tel)
                                             832-615-2665 (fax)

                                              Attorneys for Defendant Bucavi, LLC

                                   CERTIFICATE OF SERVICE

        I certify that Defendants’ Notice of Removal was served as shown below on September 15,
2020.

Mr. James L. Drought                                             By E-Mail (jld@ddb-law.com)
Drought, Drought & Bobbitt, L.L.P.
2632 Broadway Street, Suite 401-S
San Antonio, Texas 78215



                                                        /s/Geoffrey Berg
                                                          Geoffrey Berg
                                                    3
